                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                           )
                                                     )
                                                     )
        Plaintiff,                                   )      Case No. CR 07-788 JB
                                                     )
 vs.                                                 )
                                                     )
 PHILLIP GARCIA,                                     )
                                                     )
        Defendant.                                   )


                     DEFENDANT’S UNOPPOSED MOTION TO CONTINUE
                            FINAL REVOCATION HEARING

        Phillip Garcia, Defendant, through undersigned counsel, moves the court to

 continue the Final Hearing re Revocation of Supervise Release, set for November 4, 2020

 at 3:30 pm, for sixty days.

        As grounds counsel states:

       1.       Mr. Garcia appeared in Magistrate Court for a preliminary revocation and

detention hearing on September 18, 2020, on a Second Amended Petition for Revocation of

Supervised Release [Doc. 166] and a Second Amended Violation Report [Doc. 167], filed

September 1, 2020.

       2.       The Second Amended Petition alleges five violations of Mr. Garcia’s

mandatory conditions of supervised release – that he unlawfully possessed controlled

substances on three separate occasions and that he committed other crimes and was facing

charges in three separate State of New Mexico criminal cases. The guideline revocation range

for the alleged violations is 21 to 24 months of imprisonment [Doc. 166].

       3.       The Magistrate Court ordered Mr. Garcia detained pending further proceedings

                                                                                               1
[Doc. 179]. Mr. Garcia is in the custody of the United States Marshals at the Cibola County

Correctional Center.

       4.       The Court set this matter for a Final Hearing re Revocation of Supervised

Release on November 4, 2020 at 3:30 pm [Doc. 180]. Mr. Garcia requests a sixty-day

continuance of that date in order to complete several tasks.

       5.       Defense counsel has been investigating the allegations of the Second Amended

Petition. Because these revocation proceedings involve alleged new criminal activity, the

parties requested reports and records from state and tribal agencies. This investigation is

ongoing.

       6.       The parties are also engaged in discussions about an agreed-upon disposition of

the Second Amended Petition. Mr. Garcia faces the possibility of additional state criminal

penalties should he choose to waive his right to a contested evidentiary hearing and admit to

violating the conditions of his supervised release. The parties are engaged in the process of

exploring whether this might be avoided through a negotiated resolution to present to the Court.

       7.       Counsel believes that sixty days is the minimum amount of time necessary in

order for the parties to complete an investigation into the allegations and finalize discussions

about a negotiated resolution. Counsel requests the Court continue the hearing for sixty days in

order to complete these tasks.

       8.       Additionally, counsel discovered a conflict in the office of the Federal Public

Defender that prevents her from continuing to represent Mr. Garcia. Due to this conflict,

counsel filed an Unopposed Motion to Withdraw [Doc. 181]. That matter remains pending.

       9.       Counsel requests the Court continue the Final Hearing re Revocation of

Supervised Release for sixty days to allow time for new counsel to be appointed and be


                                                                                                   2
prepared to move forward.

       WHEREFORE, Mr. Garcia, through counsel, respectfully requests that this Court

continue the Final Hearing re Revocation of Supervised Release, set for November 4, 2020, for

sixty days for the reasons argued herein.

                                             Respectfully Submitted,

                                             FEDERAL PUBLIC DEFENDER
                                             111 Lomas NW, Suite 501
                                             Albuquerque, NM 87102
                                             (505) 346-2489

                                             Electronically filed October 30, 2020
                                             /s/ Mallory Gagan
                                             Assistant Federal Public Defender




                                                                                                3
